DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 08/23/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 102(a)(1) rejections of claims 6-7 and 17-18 over Garrigues have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-11, 13-20
Withdrawn claims: 				None
Previously cancelled claims: 		12
Newly cancelled claims:			6-7, 17-18
Amended claims: 				1
New claims: 					None
Claims currently under consideration:	1-5, 8-11, 13-16, 19-20
Currently rejected claims:			1-5, 8-11, 13-16, 19-20
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
 
Claim Objections
Claims 9 and 20 are objected to because of the following informalities:  
Claim 9 recites “A composition according to claim 1”.  It should read as “The composition according to claim 1”.
Claim 20  recites “A method according to claim 10”.  It should read as “The method according to claim 10”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8-11, 13-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrigues (WO 2015/193459; previously cited).
Regarding claim 1, Garrigues teaches a composition (corresponding to starter culture) for producing a fermented milk product (page 1, paragraph 1), comprising : (i) a mutated Streptococcus thermophilus (St) strain, wherein the St strain is galactose-fermenting (page 22, paragraph 3) and carries a mutation in the DNA sequence of the glcK gene encoding a glucokinase protein, wherein the mutation inactivates the glucokinase protein or has a negative effect on expression of the gene (page 21, paragraph 4), and (ii) a Lactobacillus delbrueckii subsp. bulgaricus (Lb) strain, wherein the Lb strain is lactose-deficient (page 14, paragraph 2 and part (c)) and capable of metabolizing glucose (page 13, paragraph 7).
Regarding claim 2, Garrigues teaches the invention as disclosed above in claim 1, including the St strain is 2-deoxygucose resistant (page 43, paragraph 7).
Regarding claim 3, Garrigues teaches the invention as disclosed above in claim 1, including the St strain carries a mutation that reduces the transport of glucose into the cell (page 21, paragraph 4).
Regarding claim 8, Garrigues teaches the invention as disclosed above in claim 1, including the Lb strain is selected from the group consisting of the strain deposited with the DSMZ-Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH, Inhoffenstr. 7B, D-38124 Braunschweigh (DSMZ) under accession number DSM 28910, and mutant strains derived from DSM 28910 that have the ability to generate white colonies on a medium containing lactose and X-Gal (page 14, paragraph 2, part (c)).
Regarding claim 9, Garrigues teaches the invention as disclosed above in claim 1, including the St strain is selected from the group consisting of the Streptococcus thermophilus strain CHCC16731 deposited with DSMZ under accession number DSM 28889 (page 47, paragraph 4), Streptococcus thermophilus strain CHCC15757 deposited with DSMZ under accession number DSM 25850 (page 37, paragraph 3), and Streptococcus thermophilus strain CHCC16404 deposited with DSMZ under accession number DSM 26722 (page 37, paragraph 4).
Regarding claim 10, Garrigues teaches a method for producing a fermented milk product, comprising inoculating and fermenting a milk substrate with the composition accords to claim 1 (page 1, paragraph 1).
Regarding claim 11, Garrigues teaches a fermented milk product comprising the composition according to claim 1 (page 10, paragraph 2).
Regarding claim 13, Garrigues teaches the invention as disclosed above in claim 10, including the St strain is 2-deoxygucose resistant (page 43, paragraph 7).
Regarding claim 14, Garrigues teaches the invention as disclosed above in claim 10, including the St strain carries a mutation that reduces the transport of glucose into the cell (page 21, paragraph 4).
Regarding claim 19, Garrigues teaches the invention as disclosed above in claim 10, including the Lb strain is selected from the group consisting of the strain depositing with the DSMZ-Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH, Inhoffenstr. 7B, D-38124 Braunschweigh (DSMZ) under accession number DSM 28910, and mutant strains derived from DSM 28910 that have the ability to generate white colonies on a medium containing lactose and X-Gal (page 14, paragraph 2, part (c)).
Regarding claim 20, Garrigues teaches the invention as disclosed above in claim 10, including the St strain is selected from the group consisting of the Streptococcus thermophilus strain CHCC16731 deposited with DSMZ under accession number DSM 28889 (page 47, paragraph 4), Streptococcus thermophilus strain CHCC15757 deposited with DSMZ under accession number DSM 25850 (page 37, paragraph 3), and Streptococcus thermophilus strain CHCC16404 deposited with DSMZ under accession number DSM 26722 (page 37, paragraph 4).

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrigues (WO 2015/193459; previously cited) as disclosed in claims 1 and 10 above, as evidenced by Johansen (US 2015/0086675; cited on IDS).
Regarding claim 4, Garrigues teaches the invention as disclosed in claim 1 above, including the Streptococcus thermophilus strain CHCC15757 deposited with DSMZ under accession number DSM 25850 (page 37, paragraph 3) and Streptococcus thermophilus strain CHCC16404 deposited with DSMZ under accession number DSM 26722 (page 37, paragraph 4), which increase the amount of glucose in 9.5% B-milk to at least 5 mg/mL when inoculated into the 9.5% B-milk at a concentration of 106-107 CFU/mL and grown at 40°C for 20 hours as evidenced by Johansen ([0049]).
Regarding claim 5, Garrigues teaches the invention as disclosed in claim 1 above, including the Streptococcus thermophilus strain CHCC15757 deposited with DSMZ under accession number DSM 25850 (page 37, paragraph 3) and Streptococcus thermophilus strain CHCC16404 deposited with DSMZ under accession number DSM 26722 (page 37, paragraph 4), which increase the amount of glucose in 9.5% B-milk with 0.05% sucrose to at least 5 mg/mL when inoculated into the 9.5% B-milk with 0.05% sucrose at a concentration of 106-107 CFU/mL and grown at 40°C for 20 hours as evidenced by Johansen ([0049]).
Regarding claim 15, Garrigues teaches the invention as disclosed in claim 10 above, including the Streptococcus thermophilus strain CHCC15757 deposited with DSMZ under accession number DSM 25850 (page 37, paragraph 3) and Streptococcus thermophilus strain CHCC16404 deposited with DSMZ under accession number DSM 26722 (page 37, paragraph 4), which increase the amount of glucose in 9.5% B-milk to at least 5 mg/mL when inoculated into the 9.5% B-milk at a concentration of 106-107 CFU/mL and grown at 40°C for 20 hours as evidenced by Johansen ([0049]).
Regarding claim 16, Garrigues teaches the invention as disclosed in claim 10 above, including the Streptococcus thermophilus strain CHCC15757 deposited with DSMZ under accession number DSM 25850 (page 37, paragraph 3) and Streptococcus thermophilus strain CHCC16404 deposited with DSMZ under accession number DSM 26722 (page 37, paragraph 4), which increase the amount of glucose in 9.5% B-milk with 0.05% sucrose to at least 5 mg/mL when inoculated into the 9.5% B-milk with 0.05% sucrose at a concentration of 106-107 CFU/mL and grown at 40°C for 20 hours as evidenced by Johansen ([0049]).

Double Patenting
Claims 1, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 15 of co-pending Application No. 16/061,638. Although the claims at issue are not identical, they are not patentably distinct from each other. Co-pending claims 1, 11, and 15 recite a galactose-fermenting Streptococcus thermophilus strain that carries a glcK gene mutation that inactivates the glucokinase protein or has a negative effect on the expression of the gene and a Lactobacillus delbrueckii subsp. bulgaricus strain, which is also recited by instant claims 1, 10, and 11.  Although co-pending claim 15 does not require the Lactobacillus strain to have the features of the strain recited in instant claim 1, its broad disclosure of a Lactobacillus strain does not exclude the strain recited by instant claim 1.  Therefore, the selection of a strain having the features as recited by instant claim 1 renders the claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8, 10, 11, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 16, and 18 of co-pending Application No. 17/050,125. Although the claims at issue are not identical, they are not patentably distinct from each other.  Co-pending claims 1, 10, and 18 recite a starter culture of a Streptococcus thermophilus strain capable of metabolizing a non-lactose carbohydrate and a lactose-deficient Lactobacillus delbrueckii subsp. bulgaricus strain that is capable of metabolizing a non-lactose carbohydrate.  Instant claims 1, 10, and 11 require the same features for the Lactobacillus delbrueckii subsp. bulgaricus strain as co-pending claims 1, 10, and 18, but further require the Streptococcus thermophilus strain to ferment galactose and carry a mutation in the glcK gene.  The fermentation of a non-lactose carbohydrate of co-pending claims 1, 10, and 18 render the galactose fermentation of the Streptococcus thermophilus strain in instant claims 1, 10, and 11 obvious.  Co-pending claims 1, 10, and 18 do not restrict the Streptococcus thermophilus strain from having the gene mutation recited in instant claims 1, 10, and 11, therefore, the selection of a strain having the gene mutation renders claims 1, 10, and 11 obvious.  Co-pending claims 4 and 16 further recite the same Lactobacillus delbrueckii subsp. bulgaricus strains as instant claims 8 and 19.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,160,288. Although the claims at issue are not identical, they are not patentably distinct from each other.  Issued claims 1 and 2 recite a method for producing a fermented milk product using a Lactobacillus strain and a glucose-deficient Streptococcus thermophilus strain, wherein the Streptococcus thermophilus strain is galactose-fermenting and carries a glcK gene mutation that inactivates the glucokinase protein or has a negative effect on the expression of the gene, which are also recited in instant claims 1, 10, and 11.  Issued claims 1, 3, and 4 recite a method for producing a fermented milk product using a Lactobacillus strain and a glucose-deficient Streptococcus thermophilus strain, wherein the Streptococcus thermophilus strain is galactose-fermenting and carries a glcK gene mutation that inactivates the glucokinase protein or has a negative effect on the expression of the gene; and wherein the mutation reduces the transport of glucose into the cell, which are also recited in instant claims 1 and 3.  Although issued claim 1 does not require the Lactobacillus strain to have the features of the strain recited in instant claim 1, its broad disclosure of a Lactobacillus strain does not exclude the strain recited by instant claim 1.  Therefore, the selection of a strain having the features as recited by instant claim 1 renders the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-3, 6-11, 13, 14, and 17-20 over Garrigues; claims 4, 5, 15, and 16 over Garrigues as evidenced by Johansen: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to require that the Lb strain is capable of metabolizing glucose.  Applicant canceled claims 6, 7, 17, and 18.  Applicant argued that the compositions and methods of the instant claims are not taught by Garrigues.  Applicant submitted a Declaration which stated that a person of ordinary skill in the art would have understood Garrigues to disclose “alternative” methods (A)-(G) for producing a fermented milk product, wherein each of the methods are independent, alternative methods.  Applicant stated that the Examiner selected and combined a mutated St strain disclosed for use in accordance with method (D) of Garrigues with an Lb strain disclosed for use in accordance with method (B) of Garrigues.  Applicant stated that a person of ordinary skill in the field consulting the teachings of Garrigues would not have found the prior art reference to suggest combining the approaches of methods (B) and (D) in Garrigues or to suggest a composition with or a method using both a glucose-deficient St strain of method (D) and a lactose-deficient Lb strain of method (B) (Applicant’s Remarks, page 6, paragraph 2 – page 8, paragraph 1).  
However, the Examiner points out that the broad disclosure of Garrigues recites that its methods for producing a fermented milk product use a starter culture comprising lactic acid bacteria that metabolize at least one of the carbohydrates present in/added to milk (i.e., lactose, glucose, galactose, glucose) (page 8, paragraphs 1-2) and that its methods provide improved control of post acidification (page 1, paragraphs 1-2).  This disclosure implies that the methods broadly or specifically disclosed in Garrigues, including the specific embodiments of methods (A)-(G), result in improved control of post acidification.  This disclosure also implies that the lactic acid bacteria strains described in methods (A)-(G) may be mixed and matched to create a fermented milk product since the objective of Garrigues is merely to produce a fermented milk product with improved control of post-acidification, thereby providing motivation to a skilled practitioner to mix the claimed lactic acid bacteria, especially since the claimed products/method are not required to produce any particular effect.
Applicant argued that the Declaration stated that method (B) is based on limiting post-acidification by using lactose-deficient LAB that metabolize at least one other fermentable carbohydrate.  Applicant argued that the Declaration stated that method (D) relates to producing fermented products with increased sweetness by using glucose-deficient LAB.  Applicant pointed to further explanations in the Declaration such as paragraphs 7-8 which describe the goal of method (B) being different from the goal of method (D) and that the lactose-metabolizing Lb strain used in method (D) is incompatible with the approach of method (B).  Paragraph 10 of the Declaration stated that the addition of a glucose-deficient strain that metabolizes lactose in the method of (D) would eliminate control over post-acidification because the glucose-deficient, lactose-metabolizing strain could continue to metabolize lactose, which is present in an uncontrolled amount in Garrigues’ method (B).  The Declaration stated that, since method (B) can be used with “normal milk” having a lactose concentration of about 5%, modifying method (B) in a manner required to arrive at the claimed method would render method (B) unsuitable for its intended purpose (Applicant’s Remarks, page 8, paragraph 2 – page 9, paragraph 3). 
However, the Examiner points out that method (D) does not require a glucose-deficient Lb strain that metabolizes lactose as paragraph 2 on page 22 of Garrigues states that the lactic acid bacteria comprises a glucose deficient, galactose-fermenting St strain and/or a glucose-deficient Lb strain which can metabolize lactose and use glucose.  Therefore, Garrigues discloses that the bacteria comprises either: (A) a glucose deficient, galactose-fermenting St strain alone; (B) a glucose-deficient Lb strain which can metabolize lactose and use glucose alone; or (C) a mixture of a glucose deficient, galactose-fermenting St strain and a glucose-deficient Lb strain which can metabolize lactose and use glucose.  The bacteria described in option (A) does not metabolize lactose present in the milk of method (B) and, as such, modifying method (B) of Garrigues to include a glucose deficient, galactose-fermenting St strain alone would not render method (B) unsuitable for its intended purpose. 
Applicant argued that a lactose-deficient strain used in method (B) of Garrigues could metabolize the glucose secreted by the glucose-deficient St strain used in method (D), thereby defeating the purpose of the using a glucose-deficient strain.  Applicant stated that modifying method (D) to arrive at the presently claimed method would render method (D) unsuitable for its intended purpose (Applicant’s Remarks, page 9, paragraph 4 – page 10, paragraph 1).
However, the Examiner points out that incorporating a glucose deficient, galactose-fermenting St strain from method (D) into method (B) would not render method (B) unsuitable for its intended purpose as described above.
Applicant stated that methods (A)-(C) of Garrigues relate to control of post-acidification while method (D) relates to increasing sweetness and that a person of ordinary skill would have recognized that the metabolic activities of the different strains taught within the respective alternative methods of Garrigues could make them unsuitable for use in a different alternative method of Garrigues.  Applicant stated that claim 1 now requires the Lb strain to be capable of metabolizing glucose and that paragraph 12 of the Declaration states that a person of ordinary skill would not have a reasonable expectation of success in using such an Lb strain when practicing Garrigue’s method (D) (Applicant’s Remarks, page 10, paragraph 2 – page 11, paragraph 2).
However, as stated above, the overall goal of the methods of Garrigues is to provide improved control of post-acidification of fermented milk products (page 1, paragraph 1), wherein method (D) offers an additional advantage of producing a fermented milk product having a sweet taste (page 22, paragraph 6).  As explained above, incorporating a glucose deficient, galactose-fermenting St strain from method (D) into method (B) would not render method (B) unsuitable for its intended purpose.  Since this modification would not make method (B) unsuitable for its intended purpose, a skilled practitioner would have a reasonable expectation of success in using such a combination of bacteria in order to control post-acidification in a fermented milk product.
Applicant emphasized that only the present application discloses the claimed composition, provides a reason for preparing such compositions, and shows that the composition has advantageous uses such as preventing the formation of undesired flavors.  Applicant stated that Garrigues does not recognize such an advantage in its disclosure and that this advantage could not have been predicted or expected from Garrigues (Applicant’s Remarks, page 11, paragraph 3 – page 12, paragraph 3).
However, since Garrigues teaches the same St strains and Lb strains as claimed and instantly disclosed, Garrigues would necessarily have the asserted benefit of preventing the production of off-flavors.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  It is also noted that fermented milk products commonly contain additional ingredients such as sugar, sweetening agents, and flavorings as disclosed on page 10, paragraph 4 of Garrigues that would compensate for off-flavoring.  Since the prior art has been shown to teach all features of the claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 1-5, 8-11, 13-16, 19-20 are maintained as written herein while the rejections of claims 6-7 and 17-18 are withdrawn due to their cancellation.

Double Patenting Rejections – co-pending applications 16/061,638; 17/050,125; and 16/089,350: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the Office Action fails to set to forth a valid basis for the obviousness-type double patenting rejections as there is no showing that the claimed subject matter as a whole would have been obvious in view of the cited claims.  Applicant stated that the obviousness-type double patenting requires that the co-pending claims renders the subject matter of the instant claims obvious and that the mere possibility of overlap among encompassed strains is not a valid basis for such a rejection.  Applicant stated that the double patenting rejections are legally improper since the co-pending claims do not suggest the present recited subject matter (Applicant’s Remarks, page 12, paragraph 4 – page 13, paragraph 5).
However, the provisional double patenting rejections as written herein detail the basis upon which the present claims would be obvious in light of the co-pending/issued claims.  As described in the rejections above, the co-pending/issued claims are so broad as to encompass the features of the instant claims and none of the claims expressly omit the strains recited in the instant claims.  Therefore, the selection of a strain or strains within the overlapping disclosures renders the instant claims obvious.  Therefore, the rejections are maintained for the reasons written above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791